Citation Nr: 0020504	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for tinea unguium.

2.  Entitlement to an increased rating for residuals of cold 
injury to both feet, evaluated as 30 percent disabling for 
the period from January 16, 1997 to January 11, 1998.  

3.  Entitlement to an increased rating for residuals of cold 
injury to the left foot, evaluated as 20 percent disabling 
since January 12, 1998.

4.  Entitlement to an increased rating for residuals of cold 
injury to the right foot, evaluated as 20 percent disabling 
since January 12, 1998.

5.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.

6.  Entitlement to a compensable evaluation for otitis media 
of the left ear.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from April 1948 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Buffalo, New York, that granted service connection for tinea 
unguium and assigned the veteran a noncompensable evaluation.  
Also in this decision the RO continued noncompensable 
evaluations for the veteran's service-connected residuals of 
frozen feet bilaterally, otitis media of the left ear and 
hearing loss of the left ear.  In a subsequent rating 
decision in March 1999, the RO increased the veteran's 
bilateral frozen feet evaluation to 30 percent disabling from 
January 16, 1997, to January 11, 1998, and thereafter 
assigned him two separate 20 percent ratings for residuals of 
cold injury to the right and left foot, respectively.  These 
ratings were made effective on January 12, 1998.

The record shows that the veteran was scheduled to attend a 
Travel Board hearing in September 1999 pursuant to his July 
1998 request, but that he failed to appear; accordingly, the 
Board will proceed with appellate consideration on the basis 
of the evidence of record, except that the claims for 
compensable evaluations for hearing loss of the left ear and 
otitis media of the left ear are deferred pending the 
completion being sought in the remand order below.


FINDINGS OF FACT

1.  The veteran has bilateral tinea unguium on his toenails 
which produces peeling and is slight in degree.

2.  The veteran has residuals of cold injury of the right 
foot that include pain, cold sensitivity, color changes and 
paresthesia.

3.  The veteran has residuals of cold injury of the left foot 
that include pain, cold sensitivity, color changes and 
paresthesia prior to and after January 12, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for tinea 
unguium have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7813 (1999).

2.  The criteria for a 30 percent evaluation for residuals of 
cold injury to both feet prior to January 12, 1998 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).

3.  The criteria for a 30 percent evaluation for residuals of 
cold injury to the right foot, effective from January 12, 
1998 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1999).

4.  The criteria for a 30 percent evaluation for residuals of 
cold injury to the left foot effective from January 12, 1998 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records from his first period 
of active duty (1943-46) show that he was admitted to a 
hospital for two days in January 1945 due to bilateral 
frostbite of the feet that was mild.  

In a March 1946 rating decision, the RO granted service 
connection for frozen feet and assigned a noncompensable 
evaluation.

Service medical records from the veteran's second period of 
active duty (1948-65) show that he was treated in August 1957 
at a medical facility for dermatophytosis of the right big 
toe.  

At a physical examination in March 1960, the veteran was 
noted to have chronic dermatophytosis of both feet. 


In January 1997 the veteran filed a claim for an increased 
rating for his service-connected foot disability stating that 
he was having extreme pain in both feet.

In June 1997 the RO received a statement from the Dune Club 
stating that the veteran had been unable to stand on his feet 
for long periods of time and sat mostly on a chair running 
the cash register.

At a VA examination in August 1997, the veteran complained of 
severe pain on prolonged standing or walking beginning in the 
bottom of his feet and radiating up to his knees.  On 
examination he was found to have tinea unguium on multiple 
toenails.  His pulsations were fair and his skin was pink in 
appearance.  His skin temperature was mildly cool to touch.  
There was no parasthesias.  The veteran was diagnosed as 
having tinea unguium and no evidence of paresthesias or 
arterial insufficiency in the feet.

In a December 1997 rating decision, the RO granted service 
connection for tinea unguium and assigned a noncompensable 
evaluation.  The RO also continued the noncompensable rating 
for residuals of frozen feet.

At a hearing at the RO in July 1998, the veteran testified 
that aside from his hospitalization in service in January 
1945 for frozen feet, he was never again treated for this 
condition because he didn't want anyone touching his tender 
feet.  He said that after walking a quarter mile he had to 
stop because of pain that began at the balls of his feet and 
traveled up his legs.  He said that he was unable to stand in 
one area for a prolonged period of time because of the pain, 
and that he could feel his feet tingling during the hearing.  
He said that sometimes his feet got real light in color, and 
sometimes they became real red.  He complained of swelling in 
his feet.  He said that his foot condition prevented him from 
running or jumping. He said that both feet were 90 percent 
the same, but that he experienced an occasional sharp pain in 
his left big toe.  He said that his feet were red most of the 
time and that a light mark was visible when touching his 
feet.  He said that he experienced numbness in both feet on 
the top and on the bottom.  He said that no one had ever 
recommended medication for his foot condition.  In regard to 
toenails, the veteran said that he treated them by washing 
them once in a while and by putting his feet in a vibrator 
every few months.  He said that the skin condition affected 
approximately 7 out of his 10 toes.  He said he had peeling 
and that the toenails were raised up due to fungus.  

In a July 1998 letter, Lee D. Billing, DPM, stated that he 
evaluated the veteran in July 1998 and that the veteran had 
severe pain, paresthesia and cyanosis affecting both feet.  
He relayed the veteran's report of severe generalized 
tingling in the toes since the cold exposure in "1944".  
Pedal pulses on the right were "DP" 1+/4 and "PT" 1+/4.  
On the left the veteran had pedal pulses of "DT" not 
palpable and "PT" 1+/4.  Both feet appeared cyanotic and 
mottled (livedo).  The veteran also had pain on palpation in 
both longitudinal arch areas and stated that he had 
excruciating pain on ambulation in these areas after walking 
a quarter of a mile.  Dr. Billing diagnosed the veteran as 
having chronic plantar fasciitis B/L, rule out peripheral 
vascular disease, B/L, and rule out Buerger's disease or post 
frostbite vasospastic disease.  He further stated that 
consultation with a vascular specialist would be in order. 

At a VA artery and vein examination in September 1998, the 
veteran complained of having a lot of problems with the veins 
of his lower extremity after undergoing bilateral vein 
harvesting for a six vessel coronary artery bypass graft 
(CABG) in 1996.  He said that since that time he noticed 
increasing hard edema of both lower extremities, 
predominantly on the left more than the right.  He also noted 
increasing symptomatology of pain and stiffness predominately 
in the thighs of his legs on walking up stairs and he 
complained the calves and the lower portion of his 
extremities were constantly numb.  He said that a VA doctor 
had given him two types of medication for his lower extremity 
problems.  The examiner said that he would make a diagnosis 
after Doppler studies were made available to him. 

At a VA dermatology examination in September 1998, the 
examiner noted that the veteran had tinea unguium on eight of 
the ten toes involving his feet.  He said that there was 
otherwise no skin disorder.  He said that the veteran was not 
receiving therapy for his tinea unguium and had no symptoms 
referable to this condition.  He diagnosed the veteran as 
having tinea unguium of both feet.

Also in September 1998 the veteran underwent a VA examination 
for his service-connected cold injury.  At the examination 
the veteran said that he had not sought any medical attention 
for his chronic foot problem until 1998 when he was seen by a 
podiatrist at the Batavia VA.  He said that the podiatrist 
referred him to a physician with the intention of getting 
Doppler studies on his lower extremities.  The veteran's 
present complaint was of cold sensitization.  He said that 
his feet got cold at any time for any reason and that at 
those times he elevated and covered his feet with a blanket 
which made them feel better.  He said that the weather 
changes played no role in this problem.  He also complained 
of hyperhidrosis since 1996 as well as paresthesias and 
numbness in his feet and lower extremities.  The veteran 
further complained of pain at the bottom of his feet on 
standing or walking for any length of time.  The examiner 
said that the veteran did have hard edema of the lower 
extremities but as previously indicated, he had had vein 
harvesting for CABG disease.  The veteran reported changes in 
skin color going from white to red.  

Findings at the September 1998 cold injury examination showed 
that the veteran's feet were pinkish to red, and there was no 
edema of the feet.  The temperature of the right foot was 
cooler than the left foot, but not by much.  There was no 
atrophy and the skin was dry and normal in texture.  The 
veteran had fungal infections in eight out of the ten toes on 
his feet.  There was no ulceration and no scars on his feet.  
Peripheral pulses were only poor to fair in both lower 
extremities.  There was edema, hair loss and shining atrophic 
skin in the lower extremities.  There was some motor weakness 
based on the veteran's report that his legs became tired on 
climbing stairs or walking for any length of time. There was 
diminished extension and flexion of the left ankle.  The 
examiner diagnosed the veteran as having cold injury 
residuals in the lower extremities and tinea unguium of the 
feet.  He said that he would provide additional comment when 
the Doppler studies became available to him.

In a November 1998 addendum opinion, the VA examiner who 
performed the September 1998 artery and vein and cold injury 
examinations said that Doppler studies of the lower 
extremities were unremarkable.  He diagnosed the veteran as 
having bilateral leg vein harvesting sequale.

In another addendum opinion in February 1999, the VA examiner 
stated that "symptoms of [increased] cold and paresthesia 
etc. [were] due to cold injury" and "[h]ard edema [was] due 
to Vein Harvesting".

In March 1999 the RO increased the veteran's evaluation for 
residuals of frozen feet, bilaterally, to 30 percent 
disabling effective January 16, 1997.  Effective January 12, 
1998, the RO assigned separate 20 percent evaluations for 
residuals of cold injury to the right and left foot.  


II.  Legal Analysis

The veteran's claims for increased ratings for residuals of 
frozen feet and for tinea unguium are well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist him 
with his claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's disabilities has been 
considered, although it is the present level of disability 
that is of primary concern in determining whether he is 
entitled to higher evaluations.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Tinea Unguium

The veteran's service-connected tinea unguium is rated under 
§ 4.118, Diagnostic Code 7813 for dermatophytosis.  Under 
this code, a noncompensable evaluation is warranted for 
dermatophytosis with slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area.  A 10 
percent evaluation is warranted when there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted with 
exudation or itching that is constant, extensive lesions, or 
marked disfigurement.  

The veteran was most recently evaluated for his tinea unguium 
at a VA examination in September 1998.  The examiner from 
this examination stated that the veteran had tinea unguium on 
eight out of his ten toes.  He also said that the veteran was 
not receiving therapy for this condition and had no symptoms 
referable to this condition.  Similarly, while the veteran 
was found to have tinea unguium on multiple toes at an August 
1997 VA examination and a September 1998 cold injury 
examination, no symptoms were attributed to this condition.  
The fact that this condition has been shown to be 
asymptomatic is most consistent with the criteria for a 
noncompensable rating which requires slight if any exudation, 
exfoliation or itching.  38 C.F.R. § 4.118, Diagnostic Code 
7813.  With respect to the veteran's testimony in July 1998 
that his toes peeled, this symptomatology has been neither 
treated nor found on examination and can best be described as 
slight, thus approximating the criteria for a noncompensable 
rating under Code 7813.

By finding that the evidence most approximates the criteria 
for a noncompensable evaluation, the Board likewise finds 
that it does not approximate a compensable evaluation.  In 
the absence of evidence showing that the veteran's tinea 
unguium is productive of exfoliation, exudation or itching, 
and considering that the location of the tinea unguium on the 
veteran's toenails does not include an exposed surface or 
extensive area, the weight of evidence is against a 
compensable (10 percent) rating under Code 7813. 

As the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for tinea unguium, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Residuals of Cold Injury

During the course of the veteran's appeal, the regulations 
pertaining to frozen feet were twice revised, once in January 
1998 and again in August 1998.  When a regulation changes 
during the pendency of a claim for VA benefits, and the 
regulation substantively affects the claim, the veteran is 
entitled to resolution of his claim under the version of the 
regulation that is most advantageous to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the regulation in 
this case has substantively changed twice during the pendency 
of the veteran's appeal, three separate sets of rating 
criteria are applicable to this disability:  the regulation 
in effect prior to January 1998, the regulation in effect 
from January 1998 to August 1998, and the regulation in 
effect from August 1998 to date (hereinafter the "old," 
"interim," and "new" rating criteria, respectively).  
Although it does not appear that the RO rated the veteran's 
cold feet injury under the new criteria, there is no 
prejudice to the veteran in the Board doing so in view of the 
favorable decision that follows in which the veteran is 
awarded the maximum rating allowable for frozen feet under 
both the interim and new rating criteria.

The veteran's frozen feet were initially evaluated under the 
old criteria for frozen feet which provides for a 10 percent 
evaluation for residuals of frozen feet, unilateral or 
bilateral, with mild symptoms, chilblains.  A 30 percent 
evaluation is warranted for residuals of frozen feet 
bilaterally, with persistent moderate swelling, tenderness, 
redness, etc.  A 50 percent evaluation is warranted for this 
condition with loss of toes, or parts, and persistent severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7122 (prior to 
January 1998).

Under the interim criteria for rating residuals of cold 
injury, a 10 percent rating is warranted for pain, numbness, 
cold sensitivity, or arthralgia.  A 20 percent rating is 
warranted for residuals involving pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  A 30 percent rating is warranted for cold 
injury residuals with pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  Note (2) to Diagnostic Code 7122 states that 
each affected part is to be evaluated separately and the 
ratings combined in accordance with 38 C.F.R. § 4.25 and 
§ 4.26.  

Under the new criteria for rating residuals of cold injury, a 
10 percent evaluation is warranted for cold injury residuals 
of arthralgia or other pain, numbness, or cold sensitivity.  
For a 20 percent evaluation, there must be arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent evaluation requires arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Note (2) to Diagnostic Code 
7122 states that each affected part is to be evaluated 
separately and the ratings combined in accordance with 
38 C.F.R. § 4.25 and § 4.26.  

The veteran testified at a hearing at the RO in July 1998 
that his main symptoms involved pain in his feet up to his 
legs, particularly after walking a quarter mile and on 
prolonged standing.  He also complained of discoloration 
saying that his feet could become very light or red, and that 
they swelled.  He said that the first time he went to see a 
physician for his feet was in July 1998 for purposes of 
documenting his foot condition.  At the hearing he submitted 
a medical report from a podiatrist dated in July 1998.  In 
this report the podiatrist noted that the veteran had foot 
pain, cyanosis, paresthesia ,and tingling, all of which were 
severe.  He also said that the feet were mottled (livedo).  
Similarly, a VA examiner in a February 1999 addendum note 
stated that the veteran had symptoms of cold and paresthesia 
due to his cold injury, and had hard edema due to nonservice-
connected vein harvesting.  

In view of the veteran's testimony as to experiencing 
swelling in his feet, numbness, redness and tenderness, and 
in view of medical findings in July 1998 of pain on palpation 
in both longitudinal arches, paresthesia (an abnormal touch 
sensation, Dorland's Illustrated Medical Dictionary 1234 
(28th ed. 1994)) and cyanosis (a bluish discoloration, 
Dorland's Illustrated Medical Dictionary 410 (28th ed. 
1994)), and, findings in September 1998 of feet that were 
pinkish to red in color, the veteran's feet most approximate 
the criteria for a 30 percent rating under Code 7122.  This 
is based on criteria as it existed prior to January 12, 1998.  
His symptoms do not warrant a 50 percent rating under these 
criteria since the disability has not resulted in a loss of 
toes or parts.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(prior to January 12, 1998).

By evaluating the veteran's feet individually as is required 
under the interim and new criteria for rating cold injuries, 
the evidence supports a 30 percent rating for each foot.  As 
previously stated, the evidence reflects the veteran's 
complaints of severe pain in his feet especially on prolonged 
walking and standing at VA examinations in August 1997 and 
September 1998, and at a private evaluation with Dr. Billings 
in July 1998.  Moreover, Dr. Billings found on examination 
that the veteran had severe pain, including on palpation of 
the longitudinal arches.  Thus, the evidence supports a 
finding of pain.  Additionally, the veteran complained of 
cold sensitivity at a VA examination in September 1998 and 
was noted by the VA examiner (in a February 1999 addendum 
opinion) to have increased cold due to the cold injury.  
Thus, the evidence also shows that he meets the requirement 
of cold sensitivity.  In regard to the other elements listed 
under both the interim and new criteria, the evidence shows 
color changes and locally impaired sensation.  In regard to 
color changes, Dr. Billings stated in July 1998 that the 
veteran had cyanosis and that his skin was mottled (livedo).  
At the September 1998 examination, the veteran's feet 
appeared to be pinkish to red.  This evidence adequately 
supports the criterion for color changes.  With respect to 
impaired sensation, the veteran was noted by Dr. Billings in 
July 1998 to have severe paresthesia and was likewise noted 
by the September 1998 VA examiner (in a February 1999 
addendum opinion) to have paresthesia due to his cold injury.  

In light of the above-noted evidence showing that the 
veteran's cold injury residuals produce pain in each foot , 
cold sensitivity, color changes and paresthesia, the weight 
of evidence supports the criteria (interim and new) for a 30 
percent rating in the right and left foot.  


ORDER

The claim for a compensable rating for tinea unguium is 
denied.

Entitlement to a 30 percent evaluation for residuals of cold 
injury to both feet is granted for the period of January 16, 
1997 through January 11, 1998, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a 30 percent evaluation for residuals of cold 
injury to the right foot is 

granted for the period after January 11, 1998, subject to the 
law and regulations governing the payment of monetary 
benefits.

Entitlement to a 30 percent evaluation for residuals of cold 
injury to the left foot is granted for the period after 
January 11, 1998, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

On June 10, 1999, amendments were made to the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss and otitis media.  
38 C.F.R. §§ 4.85 (Tables VI & VIA), 4.86 (Table VII) and 
4.87, Diagnostic Codes 6200, 6201 (1999).  Under the new 
criteria for hearing loss, when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) are 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-25210 
(codified at 38 C.F.R. § 4.86).  Because the record reflects 
that that the veteran's pure tone threshold at one frequency 
is 55 decibels, this change might have an impact on the 
evaluation of his hearing loss.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has not, to date, considered the veteran's 
claims under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  Bernard v. Brown, 4 
Vet, App. 384 (1993).  Furthermore, if the claim is again 
denied, the RO must provide notice to the veteran of the 
revised applicable schedular criteria, and afford him an 
opportunity to respond with argument/evidence.  


Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO should adjudicate the 
veteran's claim for a 
compensable evaluation for hearing loss 
of the left ear and for  otitis media of 
the left ear.  The old rating schedule, 
as well as the provisions of the new 
regulations and rating criteria for 
assessing these disabilities must be 
considered and the version of the 
regulations which are most favorable to 
the veteran's claims for compensable 
ratings must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

2.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, and has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



